DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7-20 is/are rejected under 35 U.S.C. 102(2)(1) as being anticipated by Brundula et al. (US 9,025,304).
As per claim 1, Brundula et al. disclose a conducted electrical weapon (CEW, 100, figures 1-5) comprising:
control interface in a form of a controls (120, 300) operable to a safety mode and an active mode (col. 5, line 37 through col. 6, line 21 and col. 30, lines 4-18); and
a warning system (figures 1 and 3) in communication with the control interface, wherein the warning system comprises:
a visual output (314, 328), wherein the visual output comprises an emitted/illuminating light (col. 21, lines 34-39 and col. 24, lines 54-63), and
an audio output system (316, figure 3) configured to output an audio output (col. 15, lines 45-55, col. 21, lines 45-56), wherein in response to the control interface being operated to the active mode, the warning system being configured to output a warning comprising the visual output and the audio output together, and wherein in response to the control interface being operated to the safety mode the warning system is configured to not output the warning (col. 9, line 64 through col. 10, line 5, col. 15, lines 37-55).
As per claim 3, Brundula et al. disclose the control interface comprises a safety switch (504, figure 5A).
As per claim 4, Brundula et al. disclose the visual output being outputted based on a visual output characteristic, and wherein the audio output being outputted based on an audio output characteristic (inherently included as mentioned above).
As per claim 5, Brundula et al. disclose the visual output being output based on a visual output time (col. 24, line 54 through col. 25, line 15), and wherein the audio output being output based on an audio output time (col. 21, lines 43-56).
As per claim 7, Brundula et al. disclose a first visual output (314, 328) and a second visual output (516), wherein the first visual output system being configured to provide a first visual output and the second visual output system being configured to provide a second visual output, and wherein the first visual output is a different output type from the second visual output (col. 30, lines 57-62).
As per claims 8 and 19, Brundula et al. disclose the use of at least the display (314) and the flashlight/laser module configured to output the emitted light in a forward direction, and wherein the second visual output system comprises a light bar (542, figure 5) configured to output the emitted light in a side direction (328, figure 3, col. 24, lines 54-63 and figure 5, col. 30, line 57- 67).
As per claim 9, Brundula et al. disclose a warning system in a form of a launch device (300) for a conducted electrical weapon (CEW, figures 1-5), comprising:
an audio output system (316) configured to output an audio output;
a visual output system (314) configured to output a visual output, wherein the visual output comprises an emitted/illuminating light col. 21, lines 34-39 and col. 24, lines 54-63), and
a processing circuit (130) in communication with the audio output system and the visual output system, wherein responsive to an operation of a control interface (310) of the CEW, the processing circuit is configured to control output of the audio output system and the visual output system together (col. 21, lines 12-56).
As per claim 10, Brundula et al. disclose responsive to the operation of the control interface the processing circuit is configured to enable or disable deployment of a projectile from the CEW (col. 25, lines 16-63).
As per claim 11, Brundula et al. further disclose a tangible, non-transitory memory configured to communicate with the processor circuit, the tangible, non- transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to control the output of the audio output system and the visual output system (col. 7, lines 54-62).
As per claim 12, Brundula et al. disclose the instructions comprise at least one of a visual output instruction or an audio output instruction (col. 21, lines 12-56).
As per claims 5 and 13-14, Brundula et al. disclose the lighting/laser (col. 24, line 54 through col. 25, line 15), includes a light emitting characteristic (laser diode) comprising at least one of an emitting angle, an emitting color, an emitting time, an emitting pattern, or an emitting order and the audio output instruction includes an audio output comprising at least one of an output time, an output pattern, or an output intensity (col. 21, lines 43-56).
As per claim 15, Brundula et al. disclose the audio output comprises and at least one of a warning sound (col. 15, lines 45-55) the visual output comprises an emitted light from the display (314, figure 3).
As per claim 16, Brundula et al. disclose a conducted electrical weapon (CEW, figures 1-5) comprising: 
a housing having a top surface opposite a bottom surface, a front surface between the top surface and the bottom surface, and a first side opposite a second side, wherein the front surface defines a bay, and wherein the first side surface and the second side surface being between the top surface and the bottom surface and the bottom surface rearward from the front surface (figures 1 and 3);
deployment unit (170) positioned in the bay of the housing, the deployment unit comprising a plurality of electrodes in a form of projectiles (150-160, see abstract, figure 18 and col. 5, lines 22-36);
a warning system (figure 3) configured to output a warning external the housing, wherein the warning comprises a visual output (314, 328, col. 21, lines 34-39 and col. 24, lines 54-63) and an audio output (316, col. 15, lines 45-55, col. 21, lines 45-56), and wherein the visual output comprises an emitted light; and
a control interface (312) in communication with the deployment unit and the warning system, wherein the control interlace is operable ta a safety made and an active mods, and wherein in response to the control interface being operated to the active mode the warning system is configured to output a warning and the deployment unit is enabled for deployment of at least one of the plurality of electrodes (col. 5, line 37 through col. 6, line 21 and col. 30, lines 4-18).
As ger claim 17, Brundula et al. disclose the control interlace comprises a safely switch (504) coupled fo an outer surface of the housing and mechanically operable to the safety mode or the active mode (Figure 5).
As per claim 18, Brundula et al. disclose the warning system comprises a first visual output system in a form of a laser target illuminator (516) coupled to the front surface of the housing (500) and a second visual output system in form of a lighting module (542) coupled to at least one of the first side surface of the housing, and wherein at least one of the first visual output system or the second visual output system is configured to output the visual output (figure 5).
As per claim 20, Brundula et al. disclose the warning system (figure 3) comprises an audio output system (audio I/O 316) configured to output an audio output, and wherein the audio output system is configured to output the audio output from a location proximate the first visual output system (display 314).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundula et al.
As per claims 21-22, Brundula et al. disclose the instant claimed invention except for the visual out time being the same/different as the audio output time.  Since Brundula et al. disclose the time and date being indicated, stored and recalled when change is detected (recorded at time of use for a remote stun function, col. 13, lines 37-55), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to recognize that the time being outputted on the visual display to indicate the time of use to the operator and also record for review at the remote monitoring site.

Response to Arguments
6.	Applicant's arguments filed an amendment on July 11, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Pirc does not qualify as prior art for the present invention due to the effective filing date.  Examiner is agreed, thus the rejection of Pirc is deleted.
	Applicant argues that Brundula et al. does not teach or suggest at least “a visual output system configured to output a visual output”.  Examiner does not agree.  As mentioned in the rejection above, Brundula et al. disclose the visual output (314, 328), wherein the visual output comprises an emitted/illuminating light (col. 21, lines 34-39 and col. 24, lines 54-63).  The Brundula et al. reference still read on the visual display.  Thus, the rejection of claim 1 is still maintained.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 23, 2022